Case 2:18-cv-05937-AMD-VMS Document 42 Filed 03/19/21 Page 1 of 2 PageID #: 946




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
                                                                 :
 CHARLES D. McCLINTON,
                                                                 :
                                          Plaintiff,
                           – against –                           : MEMORANDUM DECISION
                                                                 : AND ORDER
 ROBERT POPDAN, in his official capacity and
 individually, et al.,                                           : 2:18-CV-5937 (AMD) (VMS)

                                          Defendants.            :
                                                                 :
 --------------------------------------------------------------- X

 ANN M. DONNELLY, United States District Judge:

         The pro se plaintiff filed this civil rights action on October 22, 2018. On April 17, 2019,

 the Court dismissed the plaintiff’s complaint without leave to amend, and the Clerk of Court

 entered judgment on April 22, 2019. (ECF Nos. 34, 38.)

         The plaintiff submitted a letter on March 1, 2021, in which he asks to amend the

 complaint in this action and to be added as an “additional moving party” in separate actions

 pending before other judges in this Court, Adeleke v. Johnson, No. 20-CV-5224, and Moroughan

 v. Suffolk County, No. 12-CV-512. (ECF No. 40.) I construe the submission as a motion for

 reconsideration, and deny the motion.

         Rule 60(b) allows the Court to relieve a party from a final judgment in certain

 circumstances, including “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

 discovered evidence . . . ; (3) fraud . . . , misrepresentation, or misconduct by an opposing party;

 (4) the judgment is void; (5) the judgment has been satisfied, released or discharged; it is based

 on an earlier judgment that has been reversed or vacated; or applying it prospectively is no
Case 2:18-cv-05937-AMD-VMS Document 42 Filed 03/19/21 Page 2 of 2 PageID #: 947




 longer equitable; or (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). 1 “Since

 60(b) allows extraordinary judicial relief, it is invoked only upon a showing of exceptional

 circumstances.” Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986). “A Rule 60(b) motion is

 properly denied where it seeks only to relitigate issues already decided.” Djenasevic v. New

 York, No. 17-CV-6366, 2019 WL 2330854, at *2 (E.D.N.Y. May 30, 2019) (quoting Maldonado

 v. Local 803 I.B. of Tr. Health & Welfare Fund, 490 F. App’x 405, 406 (2d Cir. 2013) (internal

 quotation marks omitted)).

         The plaintiff has not raised any grounds that justify reconsideration; he has not identified

 any legal or factual issues that this Court overlooked. He seeks to “show[]” and “prov[e]” that

 members of the Suffolk County Police Department violated his constitutional rights “in a custom

 . . . of unlawful and illegal seizure.” (ECF No. 40.) In my April 17, 2019 order, I dismissed the

 plaintiff’s constitutional claims for various reasons, including that they were barred by Heck v.

 Humphrey, 512 U.S. 477 (1994). (ECF No. 34.) Because the plaintiff’s March 1, 2021

 submission gives no sufficient reason to reconsider my prior findings, to the extent the plaintiff

 seeks reconsideration under Rule 60(b), the request is denied. 2

 SO ORDERED.

                                                               s/Ann M. Donnelly
                                                            ___________________________________
                                                            ANN M. DONNELLY
                                                            United States District Judge

 Dated: Brooklyn, New York
        March 19, 2021


 1
  In addition to Rule 60, Rule 59 provides a basis to ask the Court to reconsider. However, under Rule 59,
 a party may file a motion to alter or amend a judgment no later than 28 days after the entry of the
 judgment. Fed. R. Civ. P. 59(e). The plaintiff filed this letter well after the 28-day deadline had passed.
 2
  The plaintiff asks to join cases pending before other judges in this district. I do not have jurisdiction
 over those cases.

                                                       2
